United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3500
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                 Sarah Jean Beranek,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                              Submitted: April 8, 2015
                               Filed: April 15, 2015
                                  [Unpublished]
                                  ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After Sarah Beranek pleaded guilty to drug offenses, the district court1 imposed
consecutive sentences totaling 109 months in prison and three years of supervised

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
release, after granting the government’s U.S.S.G. § 5K1.1 departure motion, reducing
the Guidelines range by 10%, and sentencing Beranek at the top of the reduced range.
Beranek appeals. Her counsel has moved to withdraw, and in a brief filed under
Anders v. California, 386 U.S. 738 (1967), counsel argues that the sentence is
unreasonable.

      Upon careful review, we conclude that the sentence is not unreasonable. See
United States v. Montgomery, 525 F.3d 627, 629 (8th Cir. 2008) (standard of review).
The district court correctly calculated the advisory Guidelines range, permissibly
granted the downward departure, and properly considered and weighed relevant
sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007). Although the
sentence falls within the Guidelines range calculated before accounting for the
substantial-assistance reduction, the sentence also falls within the Guidelines range
reduced by 10%. Further, the court pointed out that it had granted a 12-month
reduction, indicating that without the substantial-assistance reduction, Beranek would
have received a 121-month prison sentence. See United States v. Deering, 762 F.3d
783, 786 (8th Cir. 2014).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.




                                         -2-
      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, 578 Fed. Appx. 620, 621 (8th Cir. 2014) (Colloton, J., concurring in part
and dissenting in part).
                        ______________________________




                                        -3-